TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00286-CR


                                  Debra Lynn Dove, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-08-206013, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING


                             MEMORANDUM OPINION


               On March 6, 2009, appellant Debra Lynn Dove pled guilty to possession of cocaine

in exchange for a ten-year sentence, probated for six years. The trial court signed its judgment

finding her guilty of possession and placing her on community supervision on March 10, 2009, and

appellant filed her notice of appeal on May 11, 2009. The trial court has certified that appellant has

no right of appeal in this plea-bargain case, see Tex. R. App. P. 25.2(d), and appellant’s notice of

appeal was untimely filed, see Tex. R. App. P. 26.2(a)(1). We therefore dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 25.2(d).


                                                __________________________________________

                                                David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 24, 2009

Do Not Publish